EXHIBIT 10.1


AMENDMENT NO. 1 TO
SERVICES AGREEMENT


THIS AMENDMENT NO. 1 TO SERVICES AGREEMENT (this “Amendment”) is entered as of
August 12, 2010, by and between NILE THERAPEUTICS, INC., a Delaware corporation
(“Nile”) and TWO RIVER CONSULTING, LLC, a Delaware limited liability corporation
(“Consultant”), having a business address at 689 Fifth Avenue, New York, NY
10022.


RECITALS:


WHEREAS, the parties previously entered into a Services Agreement dated June 24,
2009 (the “Agreement”), pursuant to which Nile engaged Consultant to perform
certain Services as described in the Agreement for a term of one year, subject
to extension upon the mutual agreement of the parties; and


WHEREAS, Nile and Consultant each desire to continue to the engagement of
Consultant by Nile on a month-to-month basis, subject to a right of Nile to
terminate the Agreement upon 30 days’ notice, and to provide additional equity
compensation to Consultant (or its designees) in consideration therefor.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained herein, the parties hereby agree as follows:


1.
Term; Termination.  Section 3 of the Agreement shall be amended and restated in
its entirety, as follows:



“3. 
Term and Termination.



3.1
Term.  This Agreement will commence on the Effective Date and continue for a
period of one (1) year from the Effective Date (the “Term”). Thereafter, the
Term shall automatically continue on a month-to-month basis until terminated
pursuant to the express terms of this Section Error! Reference source not found.



3.2
Termination for Breach. If either party breaches in any material respect any of
its material obligations under this Agreement, in addition to any other right or
remedy, the non-breaching party may terminate this Agreement in the event that
the breach is not cured within 30 days after receipt by that party of written
notice of the breach.



3.3
Termination by NILE.  NILE may terminate this Agreement immediately at any time
upon written notice to CONSULTANT in the event of a breach of this Agreement by
CONSULTANT which cannot be cured (i.e. breach of the confidentiality
obligation).



3.4
Other Termination.  NILE may terminate this Agreement for any reason upon not
less than 30 days prior written notice to CONSULTANT.  CONSULTANT may terminate
this Agreement for any reason upon not less than 90 days prior written notice to
NILE.



3.5
Effect of Termination.  Upon termination, neither NILE nor CONSULTANT will have
any further obligations under this Agreement, except the liabilities accrued
through the date of termination.  Upon expiration or termination, and in any
case upon NILE’s request, CONSULTANT will return immediately to NILE all
tangible Confidential Information, including all copies and reproductions
thereof, except for one (1) copy which may be retained solely for archival
purposes.  In the event this Agreement is terminated by NILE pursuant to Section
3.4 or by CONSULTANT pursuant to Section 3.2, then all unvested portions of the
Options shall accelerate and be deemed vested as of the effective date of such
termination.”



2.           Compensation.  In addition to the compensation set forth in
Sections 2.1 and 2.2 of the Agreement, Nile will issue to Consultant and/or its
designees five-year stock options (the “Renewal Options”) to purchase an
aggregate of Two Hundred Fifty Thousand (250,000) shares of Common Stock at an
exercise price equal to the closing sale price of the Common Stock on the date
of this Amendment.  The Renewal Options shall be fully vested and immediately
exercisable.  The Renewal Options shall be issued pursuant to the Nile’s  2005
Stock Option Plan, as amended.



--------------------------------------------------------------------------------


 
3.           Miscellaneous.  All capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Agreement.  Except as
amended or modified by this Amendment, the parties hereby confirm that all other
terms and provisions of the Agreement shall remain in full force and
effect.  This Amendment may be executed in any number of counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same instrument.


Signature page follows.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 1 to Services
Agreement to be duly executed as of the date and year first above written.
 

 
NILE THERAPRUTICS, INC.
         
By: 
/s/ Daron Evans       Name: Daron Evans       Title: Chief Financial Officer  


  TWO RIVER CONSULTING, LLC          
By: 
/s/ Davis M. Tanen       Name: David M. Tanen       Title: VP of Managing Member
 

 

--------------------------------------------------------------------------------


 